Citation Nr: 1760945	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a disability manifested by blackouts with frequent loss of consciousness, to include as secondary to service-connected cervical spondylosis.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to December 11, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record. 

In October 2015 and June 2016, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the nature and etiology of the Veteran's blackouts and loss of consciousness in the years prior to his cervical spine surgery.  That development having been addressed, the case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims on appeal are again remanded for further 


development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Board remanded the issues of entitlement to service connection for a disability manifested by blackouts and a total disability rating based upon individual unemployability (TDIU), prior to December 11, 2014 in a June 2016 decision.  The Board determined that further evidentiary development, including specifically for the submission of a completed TDIU application form (VA Form 21-8940) as well as the provision of a VA examination to determine the nature and etiology of his blackouts and loss of consciousness.  See June 2016 Board Decision.  Although the claims were recertified to the Board in September 2017, the record does not reflect substantial compliance with the directives of the June 2016 Board remand concerning these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file from the U.S. Army Medical Department at Ft. Carson, CO, and any other appropriate federal records repository, the Veteran's records from the Ft. Carson emergency room service treatment records from his active period of service dated from March 1978 to June 1978.  If a negative response, or no response, is received from any federal records repository, the claims file should be properly documented and the Veteran properly notified in this regard.  

2.  Contact the Veteran and provide him a final opportunity to identify and authorize VA to obtain his relevant private treatment records, specifically, his private treatment records from Drs. Ralph Bevivino, Pauline Chao, and Sands; Glover Memorial Hospital, Mass General Hospital (Drs. Bogle or Bolder), and Boston Children's Hospital.  Provide him VA Forms 21-4142 Authorization and Consent to Release Information to the VA, and obtain and associate with the claims file any identified and authorized private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  If a negative response, or no response, is received from any treatment provider, the claims file should be properly documented and the Veteran properly notified in this regard.  

3.  Contact the Veteran and provide him a final opportunity to identify the VA facility at which he was treated from June 1978 to July 2010.  If any response is received from the Veteran, obtain and associate with the claims file such VA treatment records.  If a negative response, or no response, is received from any VA facility, the claims file should be properly documented and the Veteran properly notified in this regard.  

4.  Contact the Veteran and provide him a final opportunity to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based 


on Unemployability.  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940.  If a negative response, or no response, is received from any employer, the claims file should be properly documented and the Veteran properly notified in this regard.  

5.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any disability found present during the appellate period, including the periods of blackouts and loss of consciousness prior to the December 2014 anterior cervical discectomy, to the time of the Veteran's June 2010 claim of entitlement to service connection.  All indicated tests and studies should be completed, specifically, any testing to rule out a TBI.
(a) For any current TBI or disability manifested by blackouts or loss of consciousness, or dizziness, or any such disability present from June 2010 to the present, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such disability was incurred in service, or is otherwise related to service, specifically considering the Veteran's in-service motor vehicle accident on March 19, 1978, with emergency treatment and report of head injury, resulting in his service-connected cervical spine disability, as well as his complaints of blackouts and loss of consciousness from the time of the service to 2012, as well as the dizziness reported on cervical spine range of motion testing after 2012, in November 2015, and the evaluation for the condition in June 1991.  



(b) For any current TBI or disability manifested by blackouts or loss of consciousness, or dizziness, or any such disability present from June 2010 to the present, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such disability is proximately due to, or the result of, the Veteran's service-connected cervical spine disability, specifically considering the Veteran's complaints of dizziness reported on cervical spine range of motion testing.  

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any such disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected cervical spine disability, specifically considering the Veteran's complaints of dizziness reported on cervical spine range of motion testing.  

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




